Citation Nr: 0821485	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-21 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from October 1956 to September 1960.  Service 
connection for bilateral hearing loss was initially denied in 
a June 1995 rating decision.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that new and 
material evidence had not been submitted to reopen the claim. 

The Board notes that the veteran submitted additional 
pertinent evidence to the Board in May 2008 with a waiver of 
consideration by the agency of original jurisdiction pursuant 
to 38 C.F.R. § 20.1304 (2007).  Therefore, the Board finds 
that the solicitation of a waiver and/or remand for the RO's 
initial consideration of this evidence is not required.  38 
C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO 
reopened a previously denied claim of service connection for 
hearing loss based on the receipt of new and material, but 
continued to deny that claim on the merits.

2.  The evidence associated with the claims file subsequent 
to the June 2002 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss.

3.  There is an approximate balance of positive and negative 
evidence as to whether the veteran's bilateral hearing loss 
is related to service.




CONCLUSIONS OF LAW

1.  Since the June 2002 rating decision, new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a bilateral hearing loss.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Resolving doubt in favor of the veteran, service 
connection for bilateral hearing loss is warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
3.326(a) (2007).  Under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The Board concludes that the provisions 
of the VCAA have been complied with to the extent required 
under the circumstances presented in this case.  In light of 
the favorable decision for the veteran in this case, any 
error in the timing or content of VCAA notice or assistance 
is moot.

Relevant law and regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. 
§ 3.385 (2007), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 
38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's second claim to 
reopen was initiated in February 2005, the claim will be 
adjudicated by applying the revised section 3.156, which is 
set out in the paragraph immediately following.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  Implicit in his claim is the 
contention that new and material evidence has been received 
by VA which is sufficient to reopen the claim. 

The original claim for service-connection was denied in a 
June 1995 rating decision Evidence of record at that time 
included: service medical records, private treatment reports 
from private physician K.M., and a report from private 
physician, J.M. 
The claim was denied on the basis that the veteran's hearing 
loss disability was not incurred in or aggravated by military 
service, and could not be so presumed.  That decision was not 
appealed.

The veteran attempted to reopen his claim for service 
connection in November 2001.  He submitted VA outpatient 
treatment records.  In a June 2002 determination, the RO 
found this evidence, though new and material, was not 
sufficient to a grant of service connection for bilateral 
hearing loss.  

Although the veteran filed a notice of disagreement as to 
that decision, and the RO issued a Statement of the Case in 
December 2003, the veteran did not perfect his appeal by 
submitting a timely VA Form 9, Appeal to Board of Veterans' 
Appeals.  Such a document was received by the RO, but not 
until February 2005, which was after the time period to 
submit a VA Form 9 expired.  Thus, the June 2002 rating 
decision became final, and the VA Form 9 received in February 
2005 was construed by the RO as a new claim.

The evidence added to the veteran's claims folder since the 
last final decision includes VA outpatient records dated 
April 2002 to March 2005, his testimony at a May 2008 
hearing, and several written statements, such as a letter 
received in April 2006.

At the time of the June 2002 rating decision, the veteran had 
submitted virtually no contentions regarding his claimed 
hearing loss, including details regarding the nature of noise 
exposure in service, or as to the date of onset of his 
claimed hearing loss.  Since that decision, the veteran has 
submitted statements and testimony detailing the type of 
noise exposure he experienced on active duty, and as to the 
development of his symptoms.  

The Board notes that this is the type of information to which 
the veteran is competent to report.  Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995).  This evidence is new, in that it was 
not of record at the time of the initial denial, and also 
material, in that it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss.  As such, the claim to reopen is 
granted.

Having reopened the claim, the Board will now consider that 
claim on the merits based on the complete record.  First, 
with respect to the matter of a current disability, the 
results of the veteran's May 2007 VA examination report 
satisfy the requirements of 38 C.F.R. § 3.385 for 
establishing a current hearing loss disability.

With respect to the matter of in-service disease or 
disability, the veteran has asserted that he suffered 
acoustic trauma from exposure to noise in a boiler room.  The 
veteran's DD 214 form confirms that his MOS was a boilerman 
and he has testified to the fact that his occupation required 
him to work in close proximity to a blower and high pressure 
compressor without the aid of adequate ear protection.  See 
the May 2008 hearing transcript, P.7;  see also the July 2005 
Substantive Appeal.  There is no reason in the record to 
doubt the veteran's credibility as to the events he described 
in service.  Thus, for the purposes of this decision, the 
Board will assume that the veteran experienced hazardous 
noise exposure during service.  

As to a medical nexus, for reasons expressed immediately 
below, the Board finds that there is at least an approximate 
balance of positive and negative evidence as to the issue of 
whether the veteran's bilateral hearing loss is related to 
acoustic trauma in service.

The Board preliminarily notes that the above-referenced May 
2007 VA examiner diagnosed the veteran with bilateral 
sensorineural hearing loss.  However, the examiner went on to 
conclude that it was her opinion that the veteran's hearing 
loss was less likely related to or caused by noise exposure 
in the service.  The examiner based her opinion on the 
premises that the hearing loss was not relative to time in 
military service, that the degree of hearing loss was no 
greater than expected with presbycusis only, and that minimal 
occupational noise likely exacerbated the problem.  

The Board also notes an August 1994 a private opinion 
wherein, private examiner J.M., concluded that the veteran's 
audiograms showed a high frequency loss which was more than 
expected for the veteran's age.  Finally, the Board notes 
that November 2001 VA outpatient records reflect that the 
veteran's hearing loss and tinnitus were more likely than not 
related to the patient's military noise exposure.  
Furthermore, the examiner specifically noted that the degree 
of hearing loss present on examination was greater than would 
be expected from aging alone, which directly conflicts with 
the findings of the May 2007 VA examiner.  These are clearly 
medical nexus opinions in the veteran's favor.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

As noted, the May 2007 VA examiner concluded that the 
veteran's hearing loss was less likely related to or caused 
by noise exposure in the service because the hearing loss did 
not have its onset relative to the time he was in the 
military and because the degree of hearing loss present was 
no greater than expected with aging.  This directly conflicts 
with the opinion of the November 2001 VA examiner, who found 
that the hearing loss present was greater than would be 
expected solely due to aging.  The November 2001 VA examiner 
did not address the date of onset of the hearing loss, but 
her opinion is consistent with the private examiner who 
concluded in August 1994 that the degree of hearing loss 
present was more than would be expected solely due to aging.  

After reviewing the evidence of record, the Board can find no 
basis for favoring one medical opinion over the other.  
Therefore, the Board concludes that the medical evidence of 
record is essentially in equipoise as to the crucial medical 
question as to whether the veteran's bilateral hearing loss 
is a result of acoustic trauma in service.  The Board will 
therefore apply the benefit of the doubt rule, and service 
connection for bilateral hearing loss is granted.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


